Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-38 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (20160379622) in view of Barquilla (2006085187).

As per claim 21, Patel (20160379622) teaches a method for training an utterance-based framework (as training voice models – para 0015 to a desirable type of sound -- abstract), the method comprising: 
Patel (20160379622), as, when collecting and analyzing the captured voice donor sample, detecting that the quality level is too low – para 0050, and would create a problem – para 0048 – ie, the net result would be undesirable/incorrect), 
As per claim 21,  the synthetic feature vector provided for testing, as taught by Patel, is not operational on an audio sample; however, Barquilla (2006085187) teaches providing pronunciations of text to a speech recognizer for testing and tuning the speech recognizer (abstract), wherein the pronunciation tool operates on phonemes and other subsections of words, to provide a test sample that is in audio form (to be used, if necessary, to a d/a converter); para 0040-0042; and then fed back through the pronunciation tool for further speech recognition training (Fig. 2, subblocks 210, 220, 230, 234, 240).  Therefore, it would have been obvious to one of ordinary skill in the art of speech recognition test systems to modify the test recognizer of Patel with the pronunciation tool mechanism of Barquilla (2006085187) because it would advantageously improve upon the accuracy of the recognition rate and reduce errors (Barquilla, para 0014, 0015).

Patel (20160379622) in view of Barquilla (2006085187) teaches the method for training an utterance-based framework according to claim 21, further comprising: modifying at least one characteristic of the synthetic sample (Patel (20160379622), modifying the pitch/nasality across a range – para 0070).

As per claim 23, Patel (20160379622) in view of Barquilla (2006085187) teaches the method for training an utterance-based framework according to claim 22, wherein the at least one characteristic is: a duration characteristic, a pitch characteristic, a timbre characteristic, or a volume characteristic (Patel (20160379622), pitch – para 0069—0070).

As per claim 24, Patel (20160379622) in view of Barquilla (2006085187) teaches the method for training an utterance-based framework according to claim 21, wherein the plurality of natural samples include a first kind of voice and a second kind of voice (as multiple types of voice donors 0040 – loud/soft quickly/slowly)  and the plurality of test samples that cause the utterance-based framework to generate incorrect output are the second kind of voice (and determining that the voice donor spoke too loudly, too softly, too quickly, or too slowly – end of para 0040, which, based on this description, this voice donation would not be desirable, or, incorrect).

As per claims 25,26, the combination of Patel (20160379622) in view of Barquilla (2006085187) teaches the method for training an utterance-based framework according to claim 21, wherein the plurality of natural samples include a first kind of voice and a second kind of voice, the first kind of voice having a first pitch characteristic and the second kind of voice 


Claims 27-32 are system claims that perform the method steps of claims 21-26 above and as such, claims 27-32 are similar in scope and content to claims 21-26 above and therefore, claims 27-32 are rejected under similar rationale as presented against claims 21-26 above.  Furthermore, Patel (20160379622) teaches processor (para 0141) and storage (para 0142).   

Claims 33-38 are non-transitory computer readable medium claims that perform the method steps of claims 21-26 above and as such, claims 33-38 are similar in scope and content to claims 21-26 above and therefore, claims 33-38 are rejected under similar rationale as presented against claims 21-26 above.  Furthermore, Patel (20160379622), teaches a storage medium with executable instructions via software – para 0145). 

Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please see related art listed on the PTO-892 form.

Legat (20140222415) teaches review and change/editing of a possible non-standard word that may be incorrect (para 0193) in a voice synthesis system (para 0222, 0226)

Kim et al (20120035917) teaches correcting an incorrect speech synthesized output based on incorrect accent/stress patterns (abstract)

Tokuda et al (20100211392) teaches generating synthetic speech data (Fig. 3) and correcting for misalignment errors (para 0006).
    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                            03/24/2022